    Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 1 of 27




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 PROFIT POINT TAX TECHNOLOGIES,                 Case No. 2:19-cv-00698-WSS-MPK
 INC.,
                                                Filed Electronically
               Plaintiff,

        v.

 DPAD GROUP, LLP, JOHN MANNING
 and DANIEL STEELE,

               Defendants.

 DPAD GROUP, LLP, JOHN MANNING
 and DANIEL STEELE,

               Counter/Plaintiffs,

        v.

 PROFIT POINT TAX TECHNOLOGIES,
 INC. and PATRICK J. SWEET,

               Counter/Defendants.

   DEFENDANTS/COUNTER-PLAINTIFFS DPAD GROUP, LLP, JOHN MANNING
  AND DANIEL STEELE’S OBJECTIONS TO REPORT AND RECOMMENDATION
      ON MOTIONS TO COMPEL FORENSIC EXAMINATION [ECF NO. 179]

       Defendants/Counter-Plaintiffs DPAD Group, LLP (“DPAD”), John Manning (“Manning”)

and Daniel Steele (“Steele”) (collectively, the “Defendants”) file these Objections to Special

Master Betts’ Report and Recommendation (the “R&R,” see ECF No. 179) granting, in part, two

(2) motions to compel filed by Plaintiff/Counter-Defendant Profit Point Tax Technologies, Inc.

(“PPTT”) (collectively, “PPTT’s Motions”): (1) a motion to compel a forensic examination of the

Defendants’ ESI relating to certain so-called “Boston Documents,” see ECF No. 153; and (2) a

motion to compel a forensic examination of the Defendants’ ESI relating to documents improperly

subpoenaed from Global Tax Management, Inc. (“GTM”), see ECF No. 158.
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 2 of 27




                                              INTRODUCTION

        The Court should reject the R&R and deny PPTT’s Motions. In PPTT’s Motions, PPTT

falsely claimed the Defendants failed to produce “768 known responsive documents[.]” See ECF

No. 158 at 1. The R&R largely rejected that claim, finding that at least 706 of these documents

clearly were not responsive to PPTT’s discovery requests. The Special Master found that 62 of

the 768 documents were arguably responsive and recommended that the Court order a forensic

examination of the Defendants’ computers and ESI.

        Respectfully, as discussed herein, this recommendation is wrong as a matter of law; based

on intentionally misleading information provided by PPTT; and wholly unwarranted given the

status of this case and the nature of the documents in question.1 Moreover, pursuant to the terms

of the Defendants’ agreements with its clients, the proposed sanction would require notice to and

an opportunity to be heard by dozens of publicly traded corporations wholly unrelated to this

litigation. See Declaration of John Manning (“Manning Decl.”), attached as Exhibit 1, ¶ 3;

Declaration of Daniel Steele (“Steele Decl.”), attached as Exhibit 2, ¶ 3.

        The R&R recommended a forensic examination—relief the Special Master has correctly

characterized as a sanction—even though the Defendants have never committed a single discovery

violation, let alone the multiple discovery violations that prevailing law requires before imposing

sanctions. The Court may reject the R&R and deny PPTT’s Motions on this basis alone.

        Despite expressly recognizing significant issues with their authenticity, the R&R

improperly relied on a very limited number of so-called “Boston Documents” as a basis for a

forensic examination. The R&R effectively shifted the burden to the Defendants with respect to



1
  Although PPTT initially was granted a broad scope of discovery by Magistrate Judge Kelly based on PPTT’s
assertion that there were 30 companies as to which PPTT potentially was owed money, the scope of this litigation has
been narrowed to one tax project performed for one company—Exelon.


                                                       -2-
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 3 of 27




explaining the Boston Documents, even though Magistrate Judge Kelly previously ruled that the

Defendants were not permitted to develop a full and complete record on them. The unfairness here

is glaring. In any event, the R&R found 13 Boston Documents to be arguably responsive to

PPTT’s discovery requests. These determinations fail to account, however, for directly applicable

discovery rulings in this case and misapprehend the content of these unauthenticated documents.

       The R&R also improperly considered documents PPTT subpoenaed from GTM in plain

violation of Fed. R. Civ. P. 45 and this Court’s Orders. PPTT’s violations jeopardize the integrity

of the judicial process and risk injury to the public. As discussed herein, nearly half of the 49 GTM

documents the R&R determined to be arguably responsive to PPTT’s discovery requests are not

within the Defendants’ possession. The remainder of these documents are categorically not

responsive to any of PPTT’s discovery requests. The R&R does not identify any of PPTT’s

discovery requests directed to the Defendants to which these documents are responsive.

       In recommending that PPTT be awarded its attorneys’ fees associated with PPTT’s

Motions, the R&R applied the wrong legal standard—Fed R. Civ. P. 37(a)(5)(A)—the same legal

standard the Special Master previously determined was inapplicable to PPTT’s identical request

for relief here. The correct legal standard to evaluate the request for sanctions in PPTT’s Motions

is Fed. R. Civ. P. 37(b)(2)(C), as the Special Master previously found. Not only did the Special

Master apply the incorrect legal standard to PPTT’s request for relief, he misapplied Fed R. Civ.

P. 37(a)(5)(A), recommending that PPTT be awarded its attorneys’ fees because the Defendants

allegedly refused to conduct ESI searches pursuant to terms proposed by PPTT. No Court Order,

however, required the Defendants to conduct additional ESI searches. More critically, the search

terms PPTT proposed to the Defendants—which PPTT concealed from the Special Master—

spanned nine (9) pages and contained exceedingly broad, harassing, and plainly inappropriate




                                                -3-
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 4 of 27




search terms. The Defendants rightfully refused to agree to such outrageous terms. It is the

Defendants who deserve to be awarded their attorneys’ fees, not PPTT.

                                     LEGAL STANDARDS

       This Court must review the R&R under a de novo standard of review. See ECF No. 112 at

2 (“The Special Mater’s recommendations will be reviewed de novo.”); ECF No. 166 (assigning

PPTT’s Motions to the Special Master). “De novo review means the district court must consider

the matter referred to [the Special Master] anew, as if it had not been heard before and as if no

decision previously had been rendered. The district court must arrive at its own independent

conclusion about those portions to which objections are made.” See Kramer v. City of New

Kensington, Civil Action No. 13-606, 2015 WL 5672640, at *7 (W.D. Pa. Sept. 25, 2015).

       PPTT’s Motions are styled as motions to compel. See ECF Nos. 129 and 153. As the

Special Master previously found and as this Court previously agreed, this is incorrect. See ECF

Nos. 137 and 152. PPTT’s Motions are not motions to compel but rather requests for sanctions

associated with alleged discovery violations. See R&R at 7 (citing ECF No. 137 at 5-6).

       For instance, in Marsulex Environmental Tech. v. Selip S.P.A., Civil No.: 1:15-CV-00269,

2019 WL 2184873, at *12 (M.D. Pa. May 21, 2019) (citing Brooks Grp. & Assocs., Inc. v. Levigne,

Civil Action No. 12-2922, May 17, 2013 Memorandum at *2 (E.D. Pa. May 17, 2013)), the court,

applying Fed. R. Civ. P. 37(b)(2), described a forensic investigation as a “non-routine ‘intrusion’

that may be ordered ‘as a sanction after a litigant has failed to preserve evidence, equivocally

responded to discovery or otherwise resisted discovery.’” (Emphasis added). Indeed, the court

held that a litigant’s “failure to preserve evidence [was] the only reason that such an investigation

[was] necessary.” See Marsulex, 2019 WL 2184873, at *12 (emphasis added).




                                                -4-
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 5 of 27




       Similarly, in Brooks Grp. & Assocs., Inc. v. Levigne, Civil Action No. 12-2922, 2013 WL

3557258, at *2 (E.D. Pa. July 15, 2013), which is similar to the posture underlying PPTT’s

Motions, the court denied a motion for reconsideration of the court’s previous denial of a motion

to compel seeking forensic investigation of the plaintiff’s computer system (the decision cited in

Marsulex) because case law was clear that “it is not routine for federal district courts to order

forensic examinations of a litigant’s computer systems. Instead, this intrusion may be ordered as

a sanction after a litigant has failed to preserve evidence, equivocally responded to discovery or

otherwise resisted discovery.” (Emphasis added). All of the cases cited in Marsulex were based

on a litigant’s deleting and withholding ESI. See 2019 WL 2184873, at *12 (collecting cases).

       Moreover, a court is authorized to impose sanctions under Fed. R. Civ. P. 37(b)(2)(A) only

when a party fails to “obey an order to provide or permit discovery.” (Emphasis added); Osorio

v. TCV Community Servs., Civil Action No. 19-660, 2020 WL 5653347, at *3 (W.D. Pa. Sept. 22,

2020) (“Federal Rule of Civil Procedure authorizes a court to impose sanctions against a party that

fails to comply with a court order.”). Indeed, this Court has recognized that sanctions under Fed.

R. Civ. P. 37(b)(2)(A) are reserved for litigants who have engaged in multiple discovery violations.

Id. at *4 (“It is also recognized that a party subject to a sanction under Rule 37(b)(2) generally has

engaged in multiple discovery violations.” (citations omitted)); Hepler v. Wetzel, Civil Action No.

18-446, 2020 WL 1952677, at *4 (W.D. Pa. Apr. 23, 2020) (same); see also Cory v. George

Carden International Circus, Inc., Civil Action No. 4:13-CV-760, 2016 WL 3460781, at *2 (E.D.

Tex. Feb. 5, 2016) (relying on fact that only one other motion to compel had been filed against the

party against whom sanctions were sought, which suggested that the party had been cooperative

in the discovery process, in denying motion for sanctions seeking imaging of electronic devices).




                                                -5-
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 6 of 27




                                            OBJECTIONS

I.      THE R&R IMPROPERLY RECOMMENDED A SANCTION—A FORENSIC
        EXAMINATION OF THE DEFENDANTS’ COMPUTERS AND ESI—WITHOUT
        FINDING ANY DISCOVERY VIOLATION, LET ALONE THE MULTIPLE
        VIOLATIONS THIS COURT REQUIRES.

        The R&R fails to identify a single discovery violation committed by the Defendants, let

alone the multiple discovery violations necessary for this Court to impose sanctions under Fed. R.

Civ. P. 37(b)(2). The R&R’s recommendation that the Court order a forensic examination of the

Defendants’ computers and ESI is premised on discovery “concerns” rather than discovery

violations. See R&R at 16 (emphasis added); see also id. at 17 (offering reasons for recommending

an order requiring a forensic examination of the Defendants’ computers and ESI, none of which

include a discovery violation). This Court has never found that the Defendants committed a

discovery violation, as each of PPTT’s prior motions to compel have all been denied. See ECF

Nos. 114, 137, 128, and 152.2 The R&R itself did not find that the Defendants committed a

discovery violation. The threshold requisite multiple discovery violations by the Defendants have

never been identified to even warrant the consideration of sanctions, let alone recommend them.

The R&R therefore erred in recommending the sanction of ordering a forensic examination when

the Defendants have not committed any discovery violations, let alone multiple discovery

violations as this Court requires. See R&R at 17-20; Osorio, 2020 WL 5653347, at *3; Hepler,

2020 WL 1952677, at *4; Cory, 2016 WL 3460781, at *2.

        An express finding of sanctions, based on multiple discovery violations, is a condition

precedent before even conducting an analysis of whether to order a forensic examination. The

Special Master ignored the threshold need to find multiple discovery violations and instead



2
 Moreover, the Special Master has recommended that PPTT’s motion to compel the continued depositions of the
Defendants also be denied. See ECF No. 178.


                                                   -6-
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 7 of 27




incorrectly formulates the relevant law, stating that “District courts in this Circuit have observed

that forensic examinations may be ordered not only as a sanction for failure to preserve evidence,

but also when a party has ‘equivocally responded to discovery or otherwise resisted discovery.’”

See R&R at 17-18 (quoting Marsulex, 2019 WL 2184873, at *12). As discussed above, however,

a forensic examination may only be ordered as a sanction.3 See Marsulex, 2019 WL 2184873, at

*12 (noting that a forensic examination “may be ordered ‘as a sanction after a litigant has failed

to preserve evidence, equivocally responded to discovery or otherwise resisted discovery.’”

(quotation omitted) (emphasis added)). Even when a forensic examination is ordered because a

party has equivocally responded to or otherwise resisted discovery, the Court must first find that

sanctions, based on multiple discovery violations, are warranted. See id. Indeed, contrary to the

R&R’s suggestion, a forensic examination may only be ordered: (1) as a sanction after a party fails

to preserve evidence; (2) as a sanction after a party equivocally responds to discovery; or (3) as a

sanction after a party otherwise resists discovery. See id. The Defendants have not equivocally

responded to or otherwise resisted discovery; and even if they had (which they have not) a forensic

examination, as a matter of law, may not be ordered after a party equivocally responds to or resists

discovery absent circumstances warranting sanctions, i.e., multiple discovery violations. See id.

        The only cases from the Third Circuit cited in the R&R are inapposite. See R&R at 17-18.

In Marsulex, the litigant’s “failure to preserve evidence [was] the only reason that such an

investigation [was] necessary.” See 2019 WL 2184873, at *12 (emphasis added). In Adhi

Parasakthi Charitable, Med., Ed., and Cultural Soc’y of N. Am. v. Twp. of West Pikeland, Civil

Action No. 09-CV-1626, 2010 WL 1047894, at *8 (E.D. Pa. Mar. 16, 2010), the court did not

impose any sanction at all under Fed. R. Civ. P. 37, let alone a third-party forensic examination,


3
  In PPTT’s Motions, spoliation of evidence was the only basis upon which PPTT moved to compel a forensic
examination. That basis has been proven demonstrably false.


                                                  -7-
      Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 8 of 27




but rather required an inspection under Fed. R. Civ. P. 34(b). Indeed, in Brooks Grp., the court

relied on Adhi and Bank of Mongolia v. M&P Global Fin. Serv., Inc., 258 F.R.D. 514, 519-22

(S.D. Fla. 2009) (upon which the R&R also relied) to hold that the sanction of ordering a forensic

examination was not appropriate. See 2013 WL 3557258, at *2. In Brooks Grp., like here, there

were no “discovery violations by [the non-moving party].” Id. Because this Court requires

multiple discovery violations prior to sanctioning a party, the sanction of a forensic examination

is inappropriate in this case where the Defendants have not committed any discovery violations.

II.     THE R&R ERRED IN RELYING ON THE ALTERED, UNAUTHENTICATED,
        AND NON-RESPONSIVE “BOSTON DOCUMENTS” IN RECOMMENDING A
        FORENSIC EXAMINATION.

        In recommending a forensic examination, the R&R improperly relied on the so-called

Boston Documents, only 13 of which the Special Master found to be arguably responsive to

PPTT’s discovery requests (which the Defendants nevertheless refute below).

        A.     The R&R Improperly Shifted the Burden to the Defendants Regarding the
               Boston Documents, Despite PPTT and this Court Preventing the Defendants
               From Obtaining Discovery Relating to the Boston Documents.

        The uncontroverted record before the Court establishes that: (1) the Boston Documents,

many of which contained indisputable and verifiable indicia of fabrication or alteration, were in

the possession of PPTT’s counsel at some point prior to October 30, 2020; (2) the handwriting on

the mailing envelope that allegedly contained the Boston Documents appears to be that of Patrick

J. Sweet (“Sweet”), PPTT’s president and sole shareholder; (3) PPTT’s counsel did nothing to

authenticate the Boston Documents—he elected not to provide basic information regarding their

source when asked by the Defendants’ counsel; elected not to present a single Boston Document

to any of the Defendants at their depositions on November 17-19, 2020; and elected to not

subpoena Deloitte, the purported sender of the Boston Documents; (4) PPTT did not include the




                                              -8-
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 9 of 27




Boston Documents in its first motion to compel a forensic examination; and (5) PPTT’s counsel,

and this Court, expressly prohibited counsel for the Defendants to question Sweet and PPTT

regarding the Boston Documents. See ECF No. 157.

       Despite noting that there were “substantial questions about [the] authenticity” of the Boston

Documents, see R&R at 13, the R&R nevertheless erroneously shifted the burden from PPTT to

the Defendants to “identify any emails from within the Boston Documents that they believe were

not sent or received in an un-doctored form[,]” id. at 14. Rather than requiring PPTT to present

evidence to carry its burden (again, PPTT did not attempt to, and in fact obstructed, the

development of any evidence), the R&R relied on something referred to as a “logical inference”

from what the Defendants did not assert as the basis for its recommendation even though the

burden to identify evidence to carry its burden rests with PPTT, not the Defendants. Id. at 14.

This “logical inference” is very different from the “clear showing” the Special Master determined

PPTT was required to make but did not make in denying PPTT’s first motion to compel a forensic

examination. See ECF No. 137 at 6 (“Because court-ordered forensic computer examinations are

intrusive, courts have expressed reluctance to grant them absent a clear showing that the

responding party has failed to comply with its discovery obligations.” (emphasis added)). Again,

the application of different standards and evidentiary showings to the identical request for relief is

glaringly unfair and cannot be supported by this Court.

       Simply put, the R&R improperly and inexplicably shifted the burden to the Defendants

regarding the Boston Documents, despite the Special Master’s earlier ruling and the fact that the

Defendants were prevented by the Court from developing evidence, the lack of which the Special

Master expressly cites as a basis for his recommendations.




                                                -9-
    Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 10 of 27




        B.       The Thirteen (13) Boston Documents on Which the R&R Relied Do Not
                 Provide Any Basis For a Forensic Examination.

        Notwithstanding the R&R’s improper burden shifting, the 13 Boston Documents on which

the R&R relies do not support the recommendation for a forensic examination. These 13

documents, filed at ECF No. 153-5, can be categorized as documents purporting to relate to:

Marmon, Consol Energy (“Consol”), and Exelon. See Manning Decl. ¶ 5.

                 i.      “Responsive” Boston Documents Relating to Marmon.

        There are 4 Boston Documents that relate to Marmon (see Deloitte000028-Deloitte000030,

Deloitte000031, Deloitte000033, and Deloitte000035).4 As to the 4 documents in question, the

R&R ignored the fact that Magistrate Judge Kelly determined, and this Court affirmed, that the

Defendants were not required to produce communications by and between the Defendants, Urish

Popeck, and/or Marmon regarding payment for work performed for Marmon because their

relevance had not been established. See ECF No. 69 at 5 (holding that the Defendants did not need

to respond to RFP No. 12, which requested “[a]ny and all documents which relate to or reference

communications by and between DPAD, Manning, Steele, Urish Popeck and/or Marmon

Industries, and any of their agents or principals, regarding payment for work performed for

Marmon Industries[,]” see ECF No. 153-2, “on the basis that the relevance of the request has not

been established[.]”). Indeed, any dispute relating to Marmon was expressly resolved in the Master

Fee Splitting Agreement and Release of Claims dated February 2, 2016 (the “Release,” see ECF

No. 16-1) and therefore has no relevance to this case. Magistrate Judge Kelly reaffirmed the

determination that Marmon was not relevant to this case in denying PPTT’s Motion to Compel the

Deposition of Ken Urish at the most recent status conference on March 1, 2021. See ECF No. 177.


4
 Deloitte000028-Deloitte000030 is a single document consisting of three pages, which PPTT Bates stamped as three
documents; and Deloitte000035 and Deloitte000060 are the same document, which PPTT Bates stamped twice under
separate Bates numbers.


                                                    - 10 -
    Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 11 of 27




       The R&R determined that the 4 Boston Documents relating to Marmon arguably were

responsive to RFP Nos. 1(3) and 1(7), which generically requested all communications with Urish

Popeck or Ken Urish, respectively, relating to solicitation of potential clients, introduction to

potential clients, payment arrangements, fee splits, payments made, and marketing materials for

28 different companies, including Marmon. See ECF No. 153-2. These RFPs must be read in

conjunction with the Court’s determination that Marmon is not relevant to this case. See ECF No.

69 at 5; ECF No. 153-2. The R&R failed to do so.

       In the case of Deloitte000031, the Defendants do not possess this document in any form

and therefore could not have produced it. See Manning Decl. ¶ 9; Steele Decl. ¶¶ 5-6.

Deloitte000028-Deloitte000030 purports to be a draft memorandum that apparently was not

communicated to Urish Popeck or Ken Urish. See Manning Decl. ¶ 10. Indeed, there is no

associated e-mail transmittal, and PPTT concedes that Urish Popeck did not produce this document

in response to its subpoena to Urish Popeck.            See ECF No. 153-4.     Deloitte000033 and

Deloitte000035 purport to be October 2015 e-mails—allegedly sent months before the parties

entered into the Release expressly resolving Marmon issues—relating to invoices and fees for

Marmon. See Manning Decl. ¶ 11. The purported content of these e-mails is exactly what this

Court determined need not be produced because it is not relevant to this case and is what the parties

expressly released years ago. Deloitte000033 purports to be an email from Steele to Ken Urish

informing Urish that PPTT’s attorney (Ronald M. Trachtenberg, Esquire) proposed separate

invoicing by PPTT and Urish Popeck, which essentially is how the matter was resolved under the

Release. See Manning Decl. ¶ 12. Deloitte000035 purports to be an email in which Steele

encouraged Ken Urish to contact Marmon. See Manning Decl. ¶ 13. The Defendants do not know




                                               - 11 -
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 12 of 27




if any such contact ever occurred; and the dispute as to the proper invoicing and fee sharing on

Marmon projects was resolved under the Release. See Manning Decl. ¶ 14.

        ii.      “Responsive” Boston Documents Relating to Consol.

        With respect to the Boston Documents that purportedly relate to Consol (see

Deloitte000037-Deloitte000043), the R&R ignored the fact that in 5 of the 7 pages relating to

Consol (one of which appears to be a duplicate), there are no dates on the purported e-mails. See

Deloitte000037, Deloitte000040-Deloittee000043. As this Court knows, Magistrate Judge Kelly

determined, and this Court affirmed, that the discoverable time period in this case is 2014 to the

present. See ECF No. 69 at 4. There is nothing in the record demonstrating when these e-mails

were purportedly sent, and the Defendants were expressly denied the opportunity to explore them

by Magistrate Judge Kelly. The R&R therefore erred in relying on them.

        With respect to the 2 documents purportedly dated July 22, 2015, the content of these e-

mails relates to a meeting between Steele and John Sommer of Consol with respect to a tax liability

settlement offer anticipated “from [IRS] Appeals[.]” See Deloitte000038-Deloitte000039. Like

with the Boston Documents relating to Marmon, the R&R determined that all the Boston

Documents relating to Consol were responsive to RFP Nos. 1(3) and 1(7), which, again,

generically requested all communications with Urish Popeck or Ken Urish, respectively, relating

to solicitation of potential clients, introduction to potential clients, payment arrangements, fee

splits, payments made, and marketing materials for 28 different companies, including Consol.

Nothing on the face of Deloitte000038-Deloitte000039 contains any information responsive to

RFP Nos. 1(3) and 1(7) whatsoever.5


5
  In addition to being not responsive, any documents pertaining to Consol categorically have nothing to do with this
litigation since Consol has never been a client of PPTT. See, e.g., October 14, 2020 PPTT/Sweet Deposition Transcript
Excerpt (“PPTT/Sweet Depo. Tr. Vol. II”), attached as Exhibit 3, at 518:6-522:21 (testifying that none of the
companies listed in PPTT’s RFP No. 1 are current PPTT clients and only a handful, not including Consol, were former


                                                       - 12 -
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 13 of 27




                  iii.     “Responsive” Boston Documents Relating to Exelon.

         Like the Boston Documents that purportedly relate to Marmon and Consol, the 5 Boston

Documents that purportedly relate to Exelon (see Deloitte000009, Deloitte000016-

Deloitte000018, Deloitte000026) do not warrant a forensic examination. First, the R&R found

that Deloitte000009 was responsive to RFP No. 1(2), which requested all documents relating to

communications with Governor Ridge or his agents regarding 28 entities, including Exelon.

However, Deloitte000009 is a purported e-mail exchange between Manning and Exelon, not

Governor Ridge.6 The R&R found that Deloitte000016 was responsive to RFP Nos. 1(10) or

1(20), which requested documents relating to communications with any other entity or between

Manning and Steele, respectively, relating to the solicitation of any of 28 entities, including

Exelon, as a client to provide tax services. However, Deloitte000016 is merely a purported e-mail

exchange between Manning and Steele in which Manning asks Steele if he received an e-mail that

Manning had just sent to Exelon regarding an IRS Form W-9. This purported e-mail does not

relate to the solicitation of Exelon, but rather a clerical administrative task. Third, there is no date

on the purported e-mail in Deloitte000017, and, therefore, nothing in the record indicates it is

responsive and within the timeframe of permissible discovery set by Magistrate Judge Kelly. The

R&R found this purported e-mail to be arguably responsive to RFP No. 1(2), described above,

even though it was not exchanged with Governor Ridge but rather between Manning and Steele.

Fourth, Deloitte000018 is merely a purported e-mail from Steele to Manning stating “made 5 color

copies for tomorrow” and purportedly attaching a PowerPoint with the filename

“Exelon_199_Review.pptx.” The Defendants produced a PowerPoint with this same filename.



PPTT clients). Consol was a Urish Popeck client and PPTT entered into a settlement agreement with Urish Popeck
covering all projects performed for Consol. See Manning Decl. ¶ 15; Steele Decl. ¶ 7.
6
  The contents of Deloitte000009 purport to relate to an inquiry as to whether the IRS had taken any action with respect
to a tax refund claim. See Manning Decl. ¶ 16.


                                                        - 13 -
       Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 14 of 27




See Manning Decl. ¶ 17 (citing DPAD0000252-DPAD0000257). The purported, non-substantive

cover e-mail from Steele to Manning is not responsive to RFP Nos. 1(15) or 1(20) on which the

R&R relied, and to the extent the PowerPoint is responsive, the Defendants produced it. Last, the

Defendants do not possess Deloitte000026.7 See Manning Decl. ¶ 18; Steele Decl. ¶¶ 5-6.

III.     THE SPECIAL MASTER ERRED IN RELYING ON THE IMPERMISSIBLY AND
         IMPROPERLY SUBPOENAED AND NON-RESPONSIVE GTM DOCUMENTS IN
         RECOMMENDING A FORENSIC EXAMINATION.

         In recommending a forensic examination, the Special Master improperly ignores PPTT’s

blatant violations of the requirements in Fed. R. Civ. P. 45 in subpoenaing GTM, and then

incorrectly determines that the substance of 498 of the documents produced by GTM “appear to

be responsive” to PPTT’s discovery requests to Defendants. See R&R at 12 (emphasis added).

This Court cannot ignore these errors and must sustain Defendants’ Objections to the R&R.

         A.       The R&R Improperly Considered the GTM Documents Even Though PPTT
                  Subpoenaed GTM in Violation of Fed. R. Civ. P. 45 and this Court’s Orders.

         Federal Rule of Civil Procedure 45(a)(4) requires a party issuing a subpoena commanding

documents to serve notice and a copy of the subpoena on each party. See also CedarCrestoen Inc.

v. Affiliated Computer Servs. LLC, Misc. No. 1:14-MC-0298, 2014 WL 3055355, at *6 (M.D. Pa.

July 3, 2014). It is undisputed that PPTT did not provide the Defendants with notice of the

subpoena it served on GTM on November 24, 2020. It is therefore undisputed that PPTT violated

Fed. R. Civ. P. 45(a)(4) and this Court’s Order requiring discovery to be served within sufficient

time to allow for a response prior to the close of discovery on December 4, 2020. See ECF No.

165 at 17-18. The R&R does not find differently. See R&R at 14-15. Had the Defendants received


7
  Moreover, the contents of the email are not responsive as they consist merely of Manning purportedly stating he
received an “encouraging update” from Exelon about the status of their IRS audit. No party disputes that a refund
claim was filed and resolved, or that the Defendants were paid for their services.
8
  While the R&R references “at least forty,” it appears that the Bates ranges cited in the R&R include forty-nine (49)
separate documents. See R&R at 12.


                                                       - 14 -
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 15 of 27




the requisite notice as required by the Fed. R. Civ. P. 45(a)(4), they would have promptly moved

for a protective order because the discovery was being sought beyond the discovery requirements

imposed by this Court, which was consistent with PPTT’s past efforts to compromise the integrity

of the Court’s processes by failing to notice or otherwise inform counsel for the Defendants of the

third-party discovery it was pursuing, an issue raised with Magistrate Judge Kelly on at least two

occasions prior to PPTT’s latest transgression.

         “District Courts in this Circuit have consistently applied Rule 45’s service requirement

strictly.” Yarus v. Walgreen Co., Civil Action No. 14-1656, 2015 WL 4041955, at *2 n.5 (E.D.

Pa. July 1, 2015) (collecting cases). The reason for this strict application was aptly stated by Judge

Robreno in Spencer v. Steinman, 179 F.R.D. 484, 489 (E.D. Pa. 1998), order vacated in part on

other grounds on reconsideration, 1999 WL 33957391 (E.D. Pa. Feb. 26, 1999). There, Judge

Robreno noted that “the injury resulting from attorney misuse of the subpoena power is not limited

to the harm it inflicts upon the parties. Rather, misuse of the subpoena power also compromises

the integrity of the court’s processes. With the power to coerce production goes the ‘increased

responsibility and liability for the misuse of the power.’ Therefore, the failure to provide prior

notice to [parties] of the subpoenas to non-parties also cause[s] injury to the public.” Id. (emphasis

added). Therefore, the Special Master clearly erred in even entertaining PPTT’s arguments with

respect to the GTM Documents as they are the product of admittedly improper discovery by PPTT.

The Court cannot allow PPTT to benefit from knowingly violating and ignoring those provisions

of Fed. R. Civ. P. 45 and this Court’s Order. Such a result would amount to this Court’s

endorsement of conduct which “compromises the integrity of this Court’s processes” and injures

the public’s confidence in these processes. See Spencer, 179 F.R.D. at 489.9


9
 The abuse of the subpoena power by PPTT’s counsel in this case is clear and egregious. Not only did PPTT’s counsel
violate Fed. R. Civ. P. 45, but it did so with respect to a third-party that has no relevance whatsoever to Exelon or any


                                                         - 15 -
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 16 of 27




         While the Special Master correctly states that the Defendants did not pursue any motion

with respect to the improperly subpoenaed GTM documents, the Defendants ultimately chose not

to do so: (1) because these documents have no relevance to this case and the Defendants did not

want to burden the Court with another motion; and (2) based on counsel for PPTT’s failure to

inform the Court and the Defendants at the January 25, 2021 post-discovery status conference that

PPTT would be filing a third motion to compel a forensic examination relating to the GTM

documents when Magistrate Judge Kelly asked counsel to identify all outstanding issues that

needed to be resolved before finalizing a briefing schedule for summary judgment. See ECF No.

150. This Court should not penalize the Defendants for PPTT’s lack of transparency and candor.

         B.       The 49 GTM Documents on Which the Special Master Relied Do Not Provide
                  Any Conceivable Basis For a Forensic Examination.

         Setting aside the R&R’s improper consideration of the GTM documents, the substance of

the 49 GTM documents which, according to the Special Master, “appear to be responsive” to

PPTT’s discovery requests, do not warrant a forensic examination. See R&R at 12 (emphasis

added). These 49 documents are filed under seal at ECF Nos. 164 and 168, and a thorough review

of each is now required in light of the significant sanction the Special Master is recommending.

         As a threshold matter, the R&R fails to acknowledge that the Defendants produced dozens

of documents relating to GTM on July 20, 2020, many of which were included within the 49

documents on which the R&R relied to recommend a forensic examination, a fact that was not

disclosed to the Special Master by PPTT. Moreover, none of the GTM documents the Defendants

produced were presented to the Defendants during their depositions because they are clearly

beyond the scope of permissible discovery set by Magistrate Judge Kelly or completely irrelevant


other tax project as to which PPTT asserts a right to payment. Thus, the subpoena not only was sent in violation of
Fed. R. Civ. P. 45, but it was also sent solely for the impermissible purposes of conducting a fishing expedition and
attempting to prevent the Court from resolving this case based on its merits.


                                                       - 16 -
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 17 of 27




to any claim or defense in this case. In fact, the only testimony that counsel for PPTT elicited from

the Defendants relating to GTM during three full days of depositions is that DPAD “got paid” on

two projects procured through GTM—MSA and Globus Medical—neither of which PPTT claims

is a former or current client of PPTT, or even at issue in this case.

       The Special Master found not responsive hundreds of GTM documents which PPTT

incorrectly and recklessly alleged were withheld from production by the Defendants. That effort

by the Special Master identified 49 documents produced by GTM which “appear to be responsive”

to PPTT’s discovery requests. The Defendants have taken the following additional voluntary

steps—which have never been ordered or required by the Special Master or the Court—to confirm

the completeness and accuracy of its document production: (1) the individual Defendants

personally reviewed every one of the 49 GTM documents in detail; (2) the Defendants re-reviewed

the documents it collected for potential production in this case; (3) utilizing the same broadly-

recognized Relativity e-discovery tool that they used for their initial review and production, the

Defendants’ counsel conducted a targeted search for these documents across the entire DPAD

document collection; and (4) the Defendants conducted a broad search of their systems for these

specific documents. The results are clear. There is no evidence that the Defendants failed to

preserve evidence; equivocally responded to discovery; or otherwise resisted discovery to warrant

the sanction of a forensic examination of the Defendants’ computers and ESI by a third party.

       The Defendants do not possess 2310 of the 49 GTM documents on which the R&R relied

to recommend a forensic examination. See Manning Decl. ¶ 19; Steele Decl. ¶ 8. Moreover,

unlike with the Boston Documents, the Special Master does not identify a single discovery request


10
  These 23 documents the Defendants do not possess are: GTM00039, GTM00040, GTM00138, GTM00141,
GTM00144, GTM00266, GTM00617, GTM00638, GTM00701, GTM00712, GTM00758, GTM00827, GTM00860,
GTM01002, GTM01036, GTM01176, GTM01214, GTM01265, GTM01349, GTM01375, GTM01393, GTM01650,
GTM01718. See Manning Decl. ¶ 19; Steele Decl. ¶ 8.


                                                - 17 -
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 18 of 27




to which the GTM documents are allegedly responsive. See R&R at 12. Indeed, the discovery

requests served on the Defendants are in fact different than the document requests contained in the

improper subpoena to GTM. While the Special Master does identify several reasons why the GTM

documents are not responsive to the discovery requests to the Defendants upon which PPTT relies

for the relief it seeks, the Special Master does not identify which of the discovery requests to the

Defendants would have warranted production of those limited GTM documents. See R&R at 11-

12. Indeed, the Defendants maintain that the remaining 26 documents identified in the R&R are

not responsive to any of PPTT’s discovery requests, including for the reasons described in the

R&R. For instance, the R&R states that “[b]ased on a review of the GTM Documents and a fair

reading of PPTT’s document requests, Paragraphs 1(10) and 1(15) do not appear to apply to most

of the GTM Documents for the reasons indicated above [GTM was not an end-user of the

Defendants’ services]; Paragraphs 1(20) and 21 are not applicable to most of the documents

because the phrase ‘advertising and/or marketing materials’ can fairly be construed narrowly; and

Paragraph 4 applies to few of the documents if the phrase ‘payment arrangements’ is regarded as

referring to actual, as opposed to potential or proposed, payment arrangements, which the Special

Master regards as a reasonable interpretation of that request as it is written.” See R&R at 12.

       Of the remaining GTM documents, 2 (duplicates) relate to an inquiry from GTM as to

whether Black Lung Excise tax projects might be worthwhile, and as to which the Defendants

replied in the negative in the same emails, see GTM00012, GTM00863; 1 relates to a draft e-mail

GTM intended to send to Oracle (a company neither the Defendants nor PPTT has ever performed

services for), see GTM01862; Manning Decl. ¶ 20; Steele Decl. ¶ 9;11 and 3 relate to an

unsuccessful attempt by GTM to obtain Section 199 work from Glaxo Smith Kline, who has never


11
  The Defendants nevertheless produced a substantially similar e-mail.   See Manning Decl. ¶ 21 (citing
DPAD00001535-DPAD00001536).


                                                 - 18 -
     Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 19 of 27




been a client of the Defendants, see GTM00993, GTM01674, GTM01678; Manning Decl. ¶ 22;

Steele Decl. ¶10.12 None of PPTT’s discovery requests concern unpursued Black Lung Excise tax

projects, unsuccessful attempts to pursue Oracle, or unsuccessful attempts to pursue Glaxo Smith

Kline. See ECF No. 153-2. Therefore, these GTM documents are non-responsive.

        2 of the remaining GTM documents relate to Globus Medical and 2 relate to MSA. None

of PPTT’s discovery requests specifically concern either of these companies, and neither company

has ever been a PPTT client or even been pursued by PPTT to become a client. See ECF No. 153-

2; Manning Decl. ¶ 24; Steele Decl. ¶ 11. The 2 documents relating to Globus Medical consist of

an e-mail and a PowerPoint deck, neither of which contain any information relating to marketing

or payment but rather consist solely of confidential, substantive company financial information

related to a tax analysis. See GTM00495-GTM00496; Manning Decl. ¶ 25. The 2 documents

relating to MSA also consist of an e-mail and a PowerPoint deck, neither of which contain any

information relating to marketing or payment but rather consist solely of confidential third-party

company information. See GTM00742-GTM00743; Manning Decl. ¶ 26. Last, of the remaining

GTM documents, 3 relate to the determination that there was not an opportunity to perform Section

199 work for Aqua America, who has never been a client of the Defendants or PPTT, see

GTM00332, GTM00350, GTM00356; Manning Decl. ¶ 27; Steele Decl. ¶ 12, and 13 of the

documents relate to an unsuccessful attempt to pursue Section 199 work from Intel,13 a company



12
   The Defendants nevertheless produced a PowerPoint entitled “Glaxo Section 199 Briefing”. See Manning Decl.
¶ 23 (citing DPAD0000976-DPAD0000980).
13
   These 13 documents relating to Intel are: GTM00129, GTM00679, GTM00680, GTM00762, GTM00777,
GTM00901, GTM00997, GTM01281, GTM01374, GTM01394, GTM01536, GTM01851, GTM01862. The
Defendants have nevertheless produced at least 2 of these Intel documents in comparable form. See Manning Decl.
¶ 29 (citing the following DPAD documents); compare GTM01374 with DPAD0000523; compare GTM01436 with
DPAD0000493-DPAD0000494. The Defendants have also produced at least 2 documents reflecting the same
substance as 2 of these Intel documents. See Manning Decl. ¶ 30 (citing the following DPAD documents); compare
GTM000129 with DPAD0000487-DPAD0000489; compare GTM01862 with DPAD0000994-DPAD0000995. Last,
GTM01851 concerns GTM’s thoughts regarding marketing, not the Defendants’. See Manning Decl. ¶ 31.


                                                    - 19 -
      Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 20 of 27




that has never been a client of the Defendants or PPTT, see ECF No. 165 at 8; Manning Decl. ¶ 28;

Steele Decl. ¶ 13; October 13, 2020 PPTT/Sweet Deposition Transcript Excerpts, attached as

Exhibit 4, at 220:8-13; PPTT/Sweet Depo. Tr. Vol. II at 518:6-522:21. These documents are non-

responsive per the reasoning in the R&R and, of course, have nothing to do with this case, which

cannot be lost in the waves of unnecessary briefing on irrelevant issues. In sum, none of the GTM

documents the Special Master determined to be responsive to PPTT’s discovery requests were in

fact responsive and thus cannot support a forensic examination.

IV.     IN AWARDING PPTT FEES THE SPECIAL MASTER APPLIED THE
        INCORRECT LEGAL STANDARD AND RELIED UPON HIS EARLIER NON-
        BINDING OPINION REGARDING POTENTIAL FURTHER SEARCHES IF THE
        PARTIES COULD AGREE ON SUCH A PROTOCOL, WHICH THEY DID NOT .

        Last, the Special Master erred in recommending that PPTT be awarded its fees in pursing

PPTT’s Motions. As discussed above, PPTT’s Motions should be denied, and, therefore, PPTT

should not be awarded its fees associated with PPTT’s Motions. In any event, the R&R does not

discuss, let alone apply, the correct legal standard under which a request for attorneys’ fees should

be evaluated. Rather, the Special Master recommends that PPTT be awarded its attorneys’ fees

under the belief that PPTT’s Motions could “have been avoided had Defendants agreed to perform

an additional search of their ESI for responsive documents[.]” See R&R at 20. The Special Master

reasoned that had the Defendants performed that additional search, they would have borne the

expenses in the normal course. Id. at 21. Not only is this finding untethered to the correct legal

standard and the record, as discussed below PPTT’s proposed nine (9) pages of search terms, which

were concealed from the Special Master, were nothing short of absurd. In sum, it is the

Defendants, not PPTT, who should be awarded their attorneys’ fees in opposing PPTT’s Motions.




                                               - 20 -
    Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 21 of 27




       A.      The Special Master Applied the Incorrect Legal Standard in Recommending
               an Award of PPTT’s Attorneys’ Fees—the Same Legal Standard the Special
               Master Previously Determined Was Inapplicable to a Request for Attorneys’
               Fees in This Identical Context.

       In the Special Master’s Report and Recommendation denying PPTT’s first motion to

compel a forensic examination, the Special Master determined that “[b]ecause PPTT’s Motion

requests the imposition of discovery related sanctions, Fed. R. Civ. P. 37(b)(2)(C) is the applicable

provision for determining whether any party is entitled to an award of fees and costs in connection

with PPTT’s Motion.” See ECF No. 137 at 25. The Special Master determined that fees were not

recoverable because there was no “disobedient party” against whom fees could be awarded within

the meaning of that rule. Id. In this R&R, however, the Special Master now cites Fed R. Civ. P.

37(a)(5)(A)—the standard he previously determined was inapplicable to the same requested fee

relief he now recommends be awarded to PPTT. Compare R&R at 20-21 with ECF No. 137 at 25.

The Special Master never explains his change in course on the legal standard applicable to PPTT’s

identical requests for attorneys’ fees (or, for that matter, the legal standard applicable to the

sanction of ordering a forensic examination). As discussed above, the Defendants have never been

found to have committed a discovery violation—including in this R&R. Therefore, applying Fed.

R. Civ. P. 37(b)(2)(C)—the same rule the Special Master applied to PPTT’s request for sanctions

in the first motion to compel a forensic examination—there is, as was the case then, no

“disobedient party” in the Special Master’s own words. See ECF No. 137 at 25.

       B.      Nevertheless the Special Master Misapplied this Incorrect Legal Standard in
               Recommending an Award of PPTT’s Attorneys’ Fees.

       Nor does the Special Master even quote or otherwise apply the plain language of the

different rule upon which he now relies in the R&R—Fed. R. Civ. P. 37(a)(5)(A). Under Fed. R.

Civ. P. 37(a)(5)(A), when a motion to compel is granted, a court “must, after giving an opportunity




                                               - 21 -
    Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 22 of 27




to be heard, require the party or deponent whose conduct necessitated the motion, the party or

attorney advising that conduct, or both to pay the movant’s reasonable expenses incurred in making

the motion, including attorney’s fees.” However, the court “must not order this payment if: (i) the

movant filed the motion before attempting in good faith to obtain the disclosure or discovery

without court action; (ii) the opposing party’s nondisclosure, response, or objection was

substantially justified; or (iii) other circumstances make an awarded of expenses unjust.” Id.

Substantial justification requires justification “to a degree that could satisfy a reasonable person.”

Bosire v. Passaic County, No. 12-6498, 2017 WL 4532157, at *2 (D.N.J. Oct. 10, 2017) (citing

Pierce v. Underwood, 487 U.S. 552, 565, 108 S.Ct. 2541, 101 L.Ed.2d 490 (1988)). The test of

substantial justification requires a “genuine dispute, or if reasonable people could differ as to [the

appropriateness of the contested action].” Pierce, 487 U.S. at 565.

       As this Court knows, more than a year ago on March 16, 2020, PPTT and the Defendants

submitted their Fed. R. Civ. 26(f) Report of the Parties, in which the parties agreed that there was

no need to complete an ESI discovery plan, including a protocol for the preservation of electronic

data and/or potentially relevant ESI. See ECF No. 30 at 5. In denying PPTT’s first motion to

compel a forensic examination, the Special Master offered “his view that it would be reasonable

for PPTT to request that Defendants perform another search of their ESI to identify additional

responsive documents and to supplement their responses to PPTT’s Requests as appropriate.” See

ECF No 137 at 24 (emphasis added). The Special Master did not require the Defendants to

perform an additional search of their ESI, nor did the Court when it adopted the Special Master’s

Report and Recommendation. See ECF No. 152. While PPTT claims that the Defendants “outright

refused” to conduct any further searches, see ECF No. 179 at 16, which the R&R relied upon, see

id. at 20, PPTT concealed from the Special Master, as the R&R noted, the actual list of search




                                                - 22 -
    Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 23 of 27




terms PPTT sent to the Defendants, see id. at 16 n.11. This list of search terms is nine (9) pages

long and includes patently overly broad, harassing, and inappropriate search terms. See February

4, 2021 E-Mail from David B. Willis, Esquire to Brad A. Funari, Esquire (demanding the search

terms “to be run by the defendants pursuant to the Court’s order” and PPTT Search Terms,

collectively attached as Exhibit 5. There was never a Court order requiring the Defendants to run

any such searches, and counsel for PPTT’s proposed search terms recklessly ignore prior Court

orders limiting the temporal scope of discovery and relevant third parties. PPTT’s search terms

included the independent, unrestricted phrases: “Dan,” “Steele,” “Dan Steele,” “John,”

“Manning,” “John Manning,” “DPAD,” “DPAD Group,” “PPTT,” “Profit Point Tax

Technologies,”         “Profit        Point        Tax,”         “jmanning@profitpointtax.com,”

“dsteele@profitpointtax.com,” “2006,” “2007,” “2008,” “2009,” “2010,” “2011,” “2012,” “2013,”

“2014,” “2015,” “2016,” “2017,” “2018,” “2019,” “2020,” “2021,” “Pittsburgh,” “asshole,” and

“dickhead,” among a host of others. Id. Simply put, PPTT’s proposed search terms were not a

good faith attempt to resolve a discovery dispute but just another attempt to harass the Defendants

with yet another fishing expedition. This Court recently and unequivocally denounced PPTT’s

efforts to conduct such fishing expeditions by abusing available discovery tools. See ECF No. 177

at 2 ¶ 2 (“The Court clearly stated [at the status conference] that the deposition is NOT a fishing

expedition and is limited to the Excelon [sic] project and post-release matters only.”). The

Defendants were therefore justified in refusing to perform the searches PPTT requested – which

go well beyond these and other bounds on discovery set by the Court throughout this contentious

litigation. In proposing these search terms, PPTT did not attempt in “good faith” to obtain the

discovery subject to the motion without court action under Fed. R. Civ. P. 37(a)(5)(A)(i)—the rule

cited by the Special Master. Rather, as discussed below, the facts demonstrate that not only were




                                              - 23 -
    Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 24 of 27




the Defendants substantially justified in opposing PPTT’s Motions, see Fed. R. Civ. P.

37(a)(5)(A)(ii) and (iii), but the Defendants should be awarded their reasonable attorneys’ fees in

opposing them, see Fed. R. Civ. P. 37(a)(5)(B).

       C.      The Boston Documents Warrant the Court Granting the Defendants Their
               Attorneys’ Fees Incurred in Opposing PPTT’s Motions.

       With respect to the Boston Documents, PPTT possessed them for over a month (and

perhaps considerably longer) before it filed its first motion seeking the exact same relief as in

PPTT’s Motions, but PPTT chose not to include them in that first motion. See R&R at 8 n. 6 (“It

is unclear why Defendants’ alleged failure to produce the Boston Documents, documents that

PPTT indicates were received by its counsel on or about October 26, 2020, was not included as a

basis for the relief sought by PPTT in its First Motion [filed on December 3, 2020]”). Consistent

with its underhanded motives, PPTT elected not to present a single Boston Document to the

Defendants during their depositions; elected not to ask the Defendants a single question regarding

the Boston Documents during their depositions; and elected not to subpoena (or even contact)

Deloitte, the entity identified as the purported sender of the Boston Documents on the envelope

purportedly enclosing them. PPTT continued to recklessly assert that Steele destroyed evidence,

despite the fact that this claim has been flatly rejected by the Special Master and the Court. PPTT

failed to adequately meet and confer with the Defendants, instead ignoring the Defendants

informal request for information relating to the origin of the Boston Documents—the meter tape

to the envelope enclosing them—that was exclusively within the custody and control of counsel

for PPTT and Sweet, and then vehemently stonewalling the Defendants’ attempts to obtain that

information at the continued deposition of PPTT and Sweet. Last, none of the Boston Documents

are even responsive to PPTT’s discovery requests.




                                              - 24 -
    Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 25 of 27




       D.     The GTM Documents Warrant the Court Granting the Defendants Their
              Attorneys’ Fees Incurred in Opposing PPTT’s Motions.

       With respect to the GTM documents, PPTT failed to provide the Defendants notice of any

subpoena it served on GTM, in violation of Fed. R. Civ. P. 45. The document subpoena that PPTT

served on GTM on November 24, 2020 violated numerous Orders and directives of this Court, as

counsel for GTM noted in its objections to the subpoena. During the twenty-one (21) hours of the

Defendants’ depositions the week prior, PPTT presented none of the dozens of documents the

Defendants produced to PPTT regarding GTM or asked the Defendants any meaningful questions

regarding their relationship with, or projects procured through, GTM. PPTT failed to notify the

Court of its intention to file its motion to compel a forensic investigation relating to the GTM

documents at the post-discovery status conference. For the third time, PPTT falsely asserted that

Steele destroyed evidence. PPTT failed to present to the Court a single document produced by

GTM (or the Defendants) that has any relevance to the claims or defenses in this case, instead

relying almost exclusively on RFPs that are completely inapplicable to GTM given the nature of

its business as a tax service provider. Indeed, none of the GTM documents are responsive to

PPTT’s discovery requests. In sum, for the multitude of reasons discussed above, the Court should

award the Defendants their fees in opposing PPTT’s Motions under Fed. R. Civ. P. 37(a)(5)(B).

                                        CONCLUSION

       For the foregoing reasons and those in their Briefs in Opposition to PPTT’s Motions, the

Court should reject the R&R, deny PPTT’s Motions in their entirety, and award the Defendants

their reasonable costs and attorneys’ fees incurred in defending against PPTT’s Motions. By

separate motion, the Defendants request oral argument on PPTT’s Motions and these Objections.




                                             - 25 -
   Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 26 of 27




Dated: March 25, 2021                 REED SMITH LLP

                                      /s/ Brad A. Funari
                                      Brad A. Funari
                                      Pa. I.D. No. 89575
                                      Alex G. Mahfood
                                      Pa. I.D. No. 324047
                                      225 Fifth Avenue
                                      Pittsburgh, PA 15222
                                      (412) 288-3131

                                      Counsel for Defendants/Counter-Plaintiffs
                                      DPAD Group, LLP, John Manning
                                      and Daniel Steele




                                  - 26 -
    Case 2:19-cv-00698-WSS-MPK Document 183 Filed 03/25/21 Page 27 of 27




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to counsel or

parties of record electronically by CM/ECF.

                                                    /s/ Brad A. Funari
